DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/27/2022.
Applicant’s election without traverse of Group I in the reply filed on 9/27/2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dyson US 9,169,855 Bl in view of Cordova US 20160054071 A1.
Re claim 1, Dyson teach a pipe, the pipe comprising: at least one tubular section having a diameter, the diameter being generally uniform along a length of the at least one tubular section; and at least one fluid diode section configured to restrict backflow, the fluid diode section including, at least one portion having a larger diameter than the diameter of the at least one tubular section (col 1 lines 1-25, fig 1-3).
Dyson fails to explicitly disclose that the non-perforated channels constitute between 20% and 70% of the plate member. Since Dyson does, however, disclose that at least one portion having a larger diameter than the diameter of the at least one tubular section (“A diameter of each of the portions 40-47 can be greater at the entry 50 than at the exit 52. The diameter of each of the portions 40-47 may decrease from the entry 50 to the exit 52. A shape of the entry 50 may be selected based on properties of the fluid, such as state, type, composition, viscosity, density, molecular weight and etc. The size and shape of the entry 50 can be selected such that nearly all fluid flowing in the second direction passes into the bypass flow line” col 3; ) and that as 55 the diameter decreases toward the exit 52, the fluidic resistance may increase to aid in preventing fluid flow in the second direction. (col 4 line 55); the size of the entry as compared to the size of the exit constitute a defined percentage/ratio of the pipe . Therefore, the percentage/ratio of the pipe diameter decrease is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is as the diameter decreases toward the exit , the fluidic resistance may increase to aid in preventing fluid flow in the second direction, and vice versa. Therefore, since the general conditions of the claim, i.e. that at least one portion having a larger diameter than the diameter of the at least one tubular section, were disclosed in the prior art by Dyson, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the at least one portion having a larger diameter than the diameter of the at least one tubular section disclosed by Dyson having the diameter of the at least one portion being about 1.9 to about 2.2 times the diameter of the at least one tubular section. MPEP 2144.05.
Dyson fail to explicitly teach a method of manufacturing a backflow reduction pipe comprising: 3D printing a pipe.
Cordova teach a method of manufacturing a backflow reduction pipe comprising: 3D printing a pipe (para 71) to construct heat exchanger tubing from a known manufacturing technique.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a method of manufacturing a backflow reduction pipe comprising: 3D printing a pipe as taught by Cordova in the Dyson invention in order to advantageously allow for integral tubing layers to be formed (para 71).
Re claim 3, Cordova teach the at least one tubular section and the at least one fluid diode section are integrally formed via the 3D printing (noting the structure is made with 3d printing and thus the instant combination meets the limitations; para 71) to construct heat exchanger tubing from a known manufacturing technique.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a method of manufacturing a backflow reduction pipe comprising: 3D printing a pipe as taught by Cordova in the Dyson, as modified, invention in order to advantageously allow for integral tubing layers to be formed (para 71).
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3654946 A, US 5265636 A, 20140110127 A1, US 20150059718 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/Examiner, Art Unit 3763